Exhibit 10.13 AGREEMENT APPOINTING AGENT FOR SALE OF ASSETS AGREEMENT made April 15, 2009 between Atlas Mining Company (the “Owner”) and AAMCOR LLC (the “Broker”). 1. Sale of Specified Assets. The Owner hereby sells, and Broker hereby purchases, the Assets listed as Items 1, 4, 23, 29 and 55 (Kubota Excavator w/ extra bucket, Atlas Copco U6 Drill with Jaw Kit and Pump, 3 ½ yd Wagner Loader, Helios Jumbo Drill and KDS) as listed in Exhibit A attached hereto (the “Sold Assets”) for $300,000, $200,000 of which will be paid by Broker to Owner in cash on the date hereof and $100,000 of which will be paid by Broker to Owner in cash within 14 days of the date hereof. The Broker agrees to immediately attempt to resell all of the Sold Assets and any proceeds above the individual purchase price (the Auction Price for such items on Exhibit A) will be split evenly until all items are resold.Broker will deliver to Owner, within 3 days of such resale, one half of such excess. 2. Employment. The Owner hereby engages the Broker to sell the other assets listed on Exhibit A attached hereto (the “Broker Assets”) on the terms set forth herein.
